Citation Nr: 1425739	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, pneumonia, and mesothelioma.

4.  Entitlement to service connection for gastroenteritis. 

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1958 and February 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the Veteran's service connection claims.  

Although the claim certified for appellate review was characterized as entitlement to service connection for PTSD, the Board observes that VA treatment records show an additional psychiatric diagnosis of depression and anxiety.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue as stated on the cover page has been restyled.  The Board has characterized this claim, previously denied in July 2009, as de novo on account of newly received service department evidence corroborating a claimed PTSD stressor.  38 C.F.R. § 3.156(c).  Given the level of stressor detail of record as of July 2009, the Board is unable to find that the noted evidence could not be obtained because the claimant failed to provide sufficient information.  38 C.F.R. § 3.156(c)(2).  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in March 2012.  A transcript is included in the claims file.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal as to the issues of entitlement to service connection for a respiratory disorder, gastroenteritis, and hypertension.

2.  The probative medical opinion evidence of record shows that the Veteran's bilateral hearing loss is not etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for gastroenteritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at the March 2012 hearing before the Board, the Veteran requested to withdraw the issues of entitlement to service connection for a respiratory disorder, gastroenteritis, and hypertension.  Thus, there remain no allegations of errors of fact or law for appellate consideration for these issues only.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issues of entitlement to service connection for a respiratory disorder, gastroenteritis, and hypertension, and they are dismissed.







Service Connection

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ('Pelegrini II').  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1) .  The Veteran was provided appropriate VCAA notice in a January 2009 and letter.

As to VA's duty to assist, VA has associated with the claims files the Veteran's service treatment records (STRs), and VA outpatient treatment records and private records.  The Board also finds that the November 2011 VA examination/opinion is adequate because it is based on a review of the claims file and knowledge of the Veteran's relevant medical history, consideration of the contentions of the Veteran, and supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process, identifying relevant treatment he received for his disabilities, and submitting medical evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

VA regulations provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, sensorineural hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a) because it is considered an organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The determination of whether a Veteran has a current hearing loss 'disability' is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  '[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.'  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

In this case, the Veteran contends that his current bilateral sensorineural hearing loss is due to acoustic trauma sustained during active duty service.  The Veteran is currently only service connection for tinnitus.  He specifically asserts that he was exposed to excessive noise in his capacity as a helicopter repairman within the Navy. 

As detailed below, the Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss is not due to service and, thus, service connection is not warranted.

As an initial matter, VA audiological medical examinations conducted in June 2009 and November 2011 confirm that the Veteran has been diagnosed with bilateral sensorineural hearing loss in conformance with the provisions of 38 C.F.R. § 3.385.

As to service incurrence, service treatment records are silent as to any documented hearing loss during service.  Nevertheless, the Veteran has stated that he was exposed to loud noise during service, and he is competent to report on such matters.  Moreover, his statements regarding noise exposure are consistent with the circumstances of his service, namely, serving where he was likely in close proximity to aircraft.  The Board has no reason to doubt the credibility of his statements.  The Veteran has thus presented competent and credible evidence to show in-service occurrence of acoustic trauma.  The mere fact of in-service noise exposure is not enough, however, there must be chronic disability resulting from such noise exposure.

As for whether the current hearing loss disability is etiologically related to the in-service noise exposure, the record contains favorable and unfavorable medical opinion evidence.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this regard, a November 2011 VA examiner opined that the Veteran's hearing loss was less likely than not due to military noise exposure.  In so finding, the examiner acknowledged that the Veteran was, in fact, exposed to in-service noise, with the use of some hearing protection during service.  The examiner also noted the Veteran's various post-service occupational noise exposures to include while working as a truck driver, tour bus driver, and school bus driver.  The VA examiner opined that the hearing loss was not related to military noise exposure because the Veteran's hearing was normal at entry and separation.  The examiner, therefore, concluded that it was more likely that the Veteran's hearing loss was due to post-service noise exposure from being a truck driver.  The examiner noted that the Veteran entered and exited military service with normal hearing.  The examiner maintained that there were no significant shifts noted in the high frequencies.  The examiner further noted that although the Veteran reported the noise he incurred as a truck driver was not significant, there has been much documentation to indicate that truck drivers are exposed over time to noise of an intensity to cause hearing loss.  The Board assigns great probative value to the foregoing opinion because it is based on knowledge of all the relevant facts of the Veteran's service and post-service medical history and it is supported by a rationale.  Consequently, the record does not persuasively show that the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure.

As noted above, the Board has accepted the Veteran's reports as to noise exposure and finds him credible.  He is not, however, competent to determine at which time hearing loss was manifest to the 38 C.F.R. § 3.385 thresholds, as these represent mechanical findings for which one needs medical/audiological training and credentials to ascertain.  As to whether noise exposure in service later caused hearing loss, the Board again must stress that the Veteran does not have the training and expertise of the VA examiner, who considered the Veteran's lay contentions, performed testing, and reviewed the claims file.  For that reason, the examiner's negative nexus opinion is of substantially greater value than that of the Veteran, and the preponderance of the evidence is against his contentions.

In view of the above, the Board finds that service connection is not warranted for the Veteran's hearing loss disability.  As the Board finds that the Veteran has not provided evidence of those elements required for a grant of service connection for this claim, the claim for service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease, pneumonia, and mesothelioma, is dismissed.

Entitlement to service connection for gastroenteritis is dismissed. 

Entitlement to service connection for hypertension is dismissed.  

Entitlement to service connection for bilateral hearing loss is denied. 



REMAND

In a March 2011 VA examination report, the examiner noted that the Veteran has diagnoses of depressive disorder and anxiety disorder.  He noted that the Veteran's did not describe hallmark PTSD symptoms at a collective level that meets the DSM-IV requirements for this diagnoses, but he does experience selected symptoms of both depression and anxiety.  The examiner noted that the number of years that transpired between the Veteran's stress events and his first mental health contact/treatment, the complicating effects of his alcohol abuse on his life, and his own report in several recent VA appointments that he feels depressed because of his physical pain and related functional imitations, lead to the opinion that his current Axis I diagnosis is less likely as not due to his report stress events.

The Board respects this opinion as it concerns the Veteran's diagnosis in relation to his confirmed stressor events; however, the examiner did not address whether the Veteran's diagnosed anxiety and depression were otherwise related to service to include whether they were incurred during service.  The Board notes that the Veteran's service treatment records indicate the Veteran requested a mental health evaluation in July 1965, prior to separation from active service.  Additionally, in a June 1966 medical history report, the Veteran noted he believed he was in "good condition except for nerves."  The Board notes it is unclear whether he meant his mental status or his peripheral nerves from his claimed back injury (which has not been service-connected). 

Nonetheless, an additional VA examination is necessary to determine if the Veteran has an acquired psychiatric disorder incurred during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO/AMC to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the Veteran's claimed acquired psychiatric disorder to include anxiety, depression, and PTSD that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2.  Thereafter, schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA and VBMS, and a copy of this remand must be made available to the examiner.  The examiner must acknowledge that this review was completed.  

For each diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to service.  The examiner must provide a complete written rationale for any opinion offered.  In so doing the examiner must:

(a)  Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's s Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b)  If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor.  

(c)  The examiner must consider the lay statements of the Veteran.

The rationale for all opinions expressed must be provided.

3.  Then, after ascertaining that all requested development has been completed, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


